UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2016 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A Commission file number: 000-27145 SPENDSMART NETWORKS, INC. (Name of small business issuer in its charter) Delaware 33-0756798 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 805 Aerovista Pkwy, Suite 205 San Luis Obispo California (Address and of principal executive offices) (Zip Code) (877) 541-8398 (Issuer’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 20, 2016 there were 40,023,825 shares outstanding of the issuer’s common stock, par value $0.001 per share. TABLE OF CONTENTS Page PART I: Financial Information Item 1 – Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2016 (unaudited) and December 31, 2015 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 (unaudited) 2 Condensed Consolidated Statements of Changes in Stockholders' Deficit for the three months ended March 31, 2016 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 24 Item 4 – Controls and Procedures 24 PART II: Other Information Item 1 – Legal Proceedings 25 Item 1A – Risk Factors 25 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 – Defaults upon Senior Securities 35 Item 4 – Mine Safety Disclosures 35 Item 5 – Other Information 35 Item 6 – Exhibits 35 Signatures 36 -i- Table of Contents FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q may contain statements relating to future results of SpendSmart Networks, Inc. (including certain projections and business trends) that are “forward-looking statements.” Our actual results may differ materially from those projected as a result of certain risks and uncertainties. These risks and uncertainties include, but are not limited to, statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “targets”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be “forward-looking statements.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of our Company to be materially different from any future results or achievements of our Company expressed or implied by such forward-looking statements. Such factors include, among others, those set forth herein and those detailed from time to time in our other Securities and Exchange Commission (“SEC”) filings including those contained in our most recent Form 10-K. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise, except as otherwise required by law. Our Company cautions readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Our Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Also, there can be no assurance that our Company will be able to raise sufficient capital to continue as a going concern.Forward-looking statements may also include, but are not limited to, statements about our ability to grow our revenues, our history of losses, the impact of our debt obligations on our liquidity and financial condition, our need for additional financing, and dilution to our stockholders and price adjustments related to certain of our warrants including those with an exercise price related to certain performance metrics. -ii- Table of Contents PART I: Financial Information Item 1 – Financial Statements SPENDSMART NETWORKS, INC. Condensed Consolidated Balance Sheets March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $298,506 at March 31, 2016 and $295,759 at December 31, 2015 Customer short-term notes receivable, net of allowance for doubtful accounts of $748,839 at March 31, 2016, and $632,422 at December 31, 2015 Other current assets Total current assets Long-term assets: Customer long-term notes receivable, net of allowance for doubtful accounts of $345,285 at March 31, 2016, and $461,702 at December 31, 2015 Property and equipment, net of accumulated depreciation of $1,146,325 on March 31, 2016 and $1,035,960 on December 31, 2015 Intangible assets, net of accumulated amortization of $674,864 on March 31, 2016 and $626,579 on December 31, 2015 Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Convertible notes $ $ Notes payable - Due to related party Accounts payable and accrued liabilities Accrued interest payable Deferred revenue Deferred acquisition related payable - Cash received in connection with tender offer - Derivative liabilities - convertible options Derivative liabilities - warrants - Total current liabilities Total liabilities Stockholders deficit: Series C Preferred; $0.001 par value; 4,299,081 shares authorized; 3,700,729 shares issued and outstanding as of March 31, 2016 and December 31, 2015 Common stock; $0.001 par value; 300,000,000 shares authorized; 40,023,825 and 20,458,761 shares issued and outstanding as of March 31, 2016 and December 31, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. -1- Table of Contents SPENDSMART NETWORKS, INC. Condensed Consolidated Statements of Operations (Unaudited) For the three months ended March 31, Revenues: Mobile Marketing / Licensing $ $ Total revenues Operating expenses: Selling and marketing Personnel related Mobile Platform Processing Amortization of intangible assets General and administrative Bad debt Change in fair value of earn-out liability - Total operating expenses Loss from operations ) ) Non-operating income (expense): Interest income Interest expense ) ) Other expense, net ) - Amortization of debt discount ) - Loss on extinguishment of debt ) - Inducement for exercie of warrants ) - Change in fair value of financial instruments Total non-operating income (loss) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Basic and diluted weighted average common shares outstanding used in computing net loss per share See accompanying notes to unaudited condensed consolidated financial statements. -2- Table of Contents SPENDSMART NETWORKS, INC. Statements of Changes in Stockholders' Deficit For the three months ended March 31, 2016 (Unaudited) Series C Additional Total Preferred Stock Common Stock Paid-In Accumulated Stockholders' Shares Par Value Shares Par Value Capital Deficit Deficit Balance as of December 31, 2015 $ ) $ ) Warrant exercises - - - Issuance of common stock for services - - - Stock based compensation from stock options and warrants - Net loss - ) ) Balance as of March 31, 2016 $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. -3- Table of Contents SPENDSMART NETWORKS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation expense Amortization of intangible asset Amortization of debt discount - Stock-based compensation Issuance of common stock for services - Change in fair value of financial instruments ) ) Accrued interest income on notes receivable from third party - ) Accrued interest expenses on notes payable Change in earn-out liability - Tender offer inducement expense - Extinguishment of convertible debt - Provision for bad debt Changes in operating assets and liabilities: Accounts receivable ) ) Customer short-term notes receivable ) Customer long-term notes receivable ) Deferred revenue ) ) Prepaid insurance Other assets - ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from short-term notes receivable from third party - Payment of deferred acquisition payable-Intellectual Capital Mgmt, LLC ) ) Software development costs ) - Purchase of property and equipment - ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from liabilities related to tender offer - Repayment of notes ) - Repayment of notes to related parties ) - Repayment of convertible notes ) - Proceeds from issuance of convertible debt - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Non-cash Investing and Financing Activities: The Company had conversion of 41,500 shares of Series C preferred stock into 166,000 shares of common stock during the three months ended March 31, 2015. The Company issued 750,004 warrants in connection with convertible debt during the three months ended March 31, 2015. The Company issued 26,479,217 warrants in connection with the exercise of tender offer warrants during the three months ended March 31, 2016. The Company had a debt discount of $336,175 in connection with convertible debt during the three months ended March 31, 2015. The Company had a debt discount of $30,470 in connection with convertible debt during the three months ended March 31, 2016. The Company issued 17,895,859 shares of Common Stock in connection with the exercise of tender offer warrants during the three months ended March 31, 2016. See accompanying notes to unaudited condensed consolidated financial statements. -4- Table of Contents SPENDSMART NETWORKS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Organization and Basis of Presentation and Going Concern SpendSmart Networks, Inc. is a Delaware corporation (“the Company”).The Company brings value added products and mobile marketing solutions to consumers, merchants, businesses and government organizations.The Company is a publicly traded company trading on the OTCQB under the symbol “SSPC.”The Company purchased substantially all of the assets of Intellectual Capital Management LLC d/b/a SMS Masterminds (“SMS”) on February 11, 2014, and substantially all of the assets of TechXpress, Inc. on September 18, 2014.The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiary SpendSmart Networks, Inc., a California corporation (SpendSmart-CA). All material intercompany balances and transactions have been eliminated.The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2015.The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (“GAAP”).All normal recurring adjustments which are necessary for the fair presentation of the results for the interim periods are reflected herein.Operating results for the three-month periods ended March 31, 2016 and 2015 are not necessarily indicative of results to be expected for a full year. 2. Liquidity and Going Concern As of December 31, 2015, the Company’s audited consolidated financial statements included an opinion containing an explanatory paragraph as to the uncertainty of the Company’s ability to continue as a going concern. The Company has continued to incur net losses through March 31, 2016 and have yet to establish profitable operations. These factors among others create a substantial doubt about the Company’s ability to continue as a going concern. The Company’s unaudited consolidated financial statements as of and for the period ended March 31, 2016 does not contain any adjustments for this uncertainty. In an effort to reduce overhead, the Company reduced salaries by 10% and issued options equal to the value of the reduction. The Company also currently plans to attempt to raise additional required capital through the sale of unregistered shares of the Company’s preferred or common stock. All additional amounts raised will be used for our future investing and operating cash flow needs. However, there can be no assurance that we will be successful in consummating such financing. This description of our recent financing and future plans for financing does not constitute an offer to sell or the solicitation of an offer to buy our securities, nor shall such securities be offered or sold in the United States absent registration or an applicable exemption from the registration requirements and certificates evidencing such shares contain a legend stating the same. 3. Reclassification Certain reclassifications were made to the 2015 financial statement presentation to conform to the 2016 financial statement presentation. These reclassifications relate to balances from discontinued operations, which have been included in respective balances from continuing operations. 4. Summary of Significant Accounting Policies The condensed consolidated financial statements have been prepared in accordance with GAAP. Loans Receivable and Accounts Receivable The Company extends credit to its licensees in the normal course of business and performs credit evaluations of its customers. Loans and accounts receivable are stated at amounts due from customers net of an allowance for doubtful accounts. Accounts that are outstanding longer than the contractual payment terms are considered past due. The Company determines its allowance for doubtful accounts by considering a number of factors, including the length of time loan and accounts receivable are past due and the customer's current ability to pay its obligation to the Company. The Company writes off loans and accounts receivable when they become uncollectible. -5- Table of Contents Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities, fair value of financial instruments, at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could materially differ from those estimates.Significant estimates inherent in the preparation of the accompanying consolidated financial statements include recoverability and useful lives of intangible assets, the valuation allowance related to the Company's deferred tax assets, the allowance for doubtful accounts related and notes and accounts receivable, the fair value of stock options and warrants granted to employees, consultants, directors, investors and placement agents, and notes and warrant tender offer. Revenue Recognition The Company generates revenues primarily in the form of set up fees, license fees, messaging, equipment and marketing services fees and value added mobile marketing and mobile commerce services.License fees are charged monthly for support services.Set-up fees primarily consist of fees for website development services (including support and unspecified upgrades and enhancements when and if they are available), training and professional services that are not essential to functionality. The Company offers two licenses consisting of our Engage license and our Thrive license.The revenues for Engage and Thrive license set-up fees are recognized over the training and implementation periods of one month, respectively. The Company recognizes revenues when all of the following conditions are met: ● there is persuasive evidence of an arrangement; ● the products or services have been delivered to the customer; ● the amount of fees to be paid by the customer is fixed or determinable; and ● The collection of the related fees is probable. Signed agreements are used as evidence of an arrangement. Electronic delivery occurs when we provide the customer with access to the software. The Company assesses whether a fee is fixed or determinable at the outset of the arrangement, primarily based on the payment terms associated with the transaction. The Company offered extended payment terms with regards to the setup fee with typical terms of payment due between one and three years from delivery of license. The Company assesses collectability of the set-up fee based on a number of factors such as collection history and creditworthiness of the licensee. If the Company determines that collectability is not probable, revenue is deferred until collectability becomes probable, generally upon receipt of cash. License arrangements may also include set-up fees for website development, delivery of tablets, professional services and training services, which are typically delivered within 30-60 days of the contract term. In determining whether set-up fee revenues should be accounted for separately from license revenues, we evaluate whether the set-up fees are considered essential to the functionality of the license using factors such as the nature of our products; whether they are ready for use by the customer upon receipt; the nature of our implementation services, which typically do not involve significant customization to or development of the underlying software code; the availability of services from other vendors; whether the timing of payments for license revenues is coincident with performance of services; and whether milestones or acceptance criteria exist that affect the realizability of the license fee. Substantially all of our set-up fee arrangements are recognized as the services are performed. Payments received in advance of services performed are deferred and recognized when the related services are performed. We do not offer refunds and therefore have not recorded any sales return allowance for any of the periods presented. Upon a periodic review of outstanding accounts and notes receivable, amounts that are deemed to be uncollectible are written off against the allowance for doubtful accounts. Deferred revenue consists substantially of amounts invoiced in advance of revenue recognition for our products and services described above. We recognize deferred revenue as revenue only when the revenue recognition criteria are met. Cash and cash equivalents The Company considers all investments with an original maturity of three months or less to be cash equivalents. Cash equivalents primarily represent funds invested in money market funds, bank certificates of deposit and U.S. government debt securities whose cost equals fair market value. From time to time, the Company has maintained bank balances in excess of insurance limits. The Company has not experienced any losses with respect to cash. Management believes the Company is not exposed to any significant credit risk with respect to its cash and cash equivalents. -6- Table of Contents Property and Equipment Property and equipment had been recorded at cost and depreciated using the straight-line method over the estimated useful lives of the related assets (generally three to five years). Costs incurred for maintenance and repairs are expensed as incurred and expenditures for major replacements and improvements are capitalized and depreciated over their estimated remaining useful lives. Depreciation expense for the three months ended March 31, 2016 and 2015 was $0 and $39,680, respectively.Property and equipment has been fully depreciated as of March 31, 2016. Software Capitalization The Company accounts for computer software used in the business in accordance with ASC 350 “Intangibles-Goodwill and Other”. ASC 350 requires computer software costs associated with internal use software to be charged to operations as incurred until certain capitalization criteria are met. Costs incurred during the preliminary project stage and the post-implementation stages are expensed as incurred. Certain qualifying costs incurred during the application development stage are capitalized as property, equipment and software. These costs generally consist of internal labor during configuration, coding, and testing activities. Capitalization begins when (i) the preliminary project stage is complete, (ii) management with the relevant authority authorizes and commits to the funding of the software project, and (iii) it is probable both that the project will be completed and that the software will be used to perform the function intended.We capitalized $179,646 and $241,384, respectively, in software development related to programming and coding for new product development for the three months ended March 31, 2016 and 2015.Software depreciation expense for the three months ended March 31, 2016 and 2015 was $110,365 and $35,481, respectively. Valuation of Long-Lived Assets The Company records impairment losses on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amount. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amounts of the assets exceed the estimated fair value of the assets. There has not been anyimpairment recorded during the quarter ended March 31, 2016. Income Tax Expense Estimates and Policies As part of the income tax provision process of preparing the Company’s financial statements, the Company is required to estimate the Company’s provision for income taxes. This process involves estimating current tax liabilities together with assessing temporary differences resulting from differing treatments of items for tax and accounting purposes. These differences result in deferred tax assets and liabilities. Management then assesses the likelihood that the Company deferred tax assets will be recovered from future taxable income and to the extent believed that recovery is not likely, a valuation allowance is established. Further, to the extent a valuation allowance is established and changes occur to this allowance in a financial accounting period, such changes are recognized in the Company’s tax provision in the Company’s condensed consolidated statement of operations. The Company’s use of judgment in making estimates to determine the Company’s provision for income taxes, deferred tax assets and liabilities and any valuation allowance is recorded against our net deferred tax assets. The Company recognizes the benefit of an uncertain tax position taken or expected to be taken on the Company’s income tax returns if it is “more likely than not” that such tax position will be sustained based on its technical merits. The Company does not have any unrecognized tax benefits or accrued penalties and interest. If such matters were to arise, the Company would recognize interest and penalties related to income tax matters in income tax expense. Stock-Based Compensation The Company accounts for stock based compensation arrangements through the measurement and recognition of compensation expense for all stock based payment awards to employees and directors based on estimated fair values. The Company uses the Black-Scholes option valuation model to estimate the fair value of the Company’s stock options and warrants at the date of grant. The Black-Scholes option valuation model requires the input of subjective assumptions to calculate the value of options and warrants. The Company uses historical company data among other information to estimate the expected price volatility and the expected forfeiture rate and not comparable company information. -7- Table of Contents Net Loss per Share The Company calculates basic earnings per share (“EPS”) by dividing the Company’s net loss and comprehensive net loss applicable to common shareholders by the weighted average number of common shares outstanding for the period, without considering common stock equivalents. Diluted EPS is computed by dividing net income or net loss and comprehensive net loss applicable to common shareholders by the weighted average number of common shares outstanding for the period and the weighted average number of dilutive common stock equivalents, such as options and warrants. Options and warrants are only included in the calculation of diluted EPS when their effect is dilutive. Derivatives - Warrant Liability The Company accounts for the common stock warrants granted and still outstanding as of March 31, 2016 in connection with certain financing transactions (“Transactions”) in accordance with the guidance contained in ASC 815-40-15-7D, "Contracts in Entity's Own Equity" whereby under that provision they do not meet the criteria for equity treatment and must be recorded as a liability. Accordingly, the Company classifies the warrant instrument as a liability at its fair value and adjusts the instrument to fair value at each reporting period. This liability is subject to re-measurement at each balance sheet date until exercised, and any change in fair value is recognized in the Company's statements of operations. The fair value of the warrants issued by the Company in connection with the Transactions has been estimated using a Monte Carlo simulation. The Company accounts for certain of its outstanding warrants issued in fiscal 2010, 2012 and 2013 (“2010 Warrants,” “2012 Warrants” and “2013 Warrants, respectively) as derivative liabilities. The 2010 Warrants were determined to be ineligible for equity classification due to provisions of the respective instruments that may result in an adjustment to their conversion or exercise prices. The Company recognized gains of $0 and $26,046 in the fair value of derivatives for the three months ended March 31, 2016 and 2015, respectively.These derivative liabilities which arose from the issuance of the 2010 Warrants resulted in an ending balance of derivative liabilities of $0 as of March 31, 2016 and December 31, 2015, respectively. Debt discount and issuance costs Debt issuance costs, including warrants issued in connection with debt financing and fees or costs paid to lender, are presented in the consolidated balance sheets as a direct deduction from the carrying amount of that debt. The Company amortizes the discount to interest expense over the term of the respective debt using the effective interest method. Derivatives – Bifurcated Conversion Option in Convertible Notes The Company does not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, the Company has issued Convertible Notes with features that are either (i) not afforded equity classification, (ii) embody risks not clearly and closely related to host contracts, or (iii) may be net-cash settled by the counterparty. As required by ASC 815, Accounting for Derivative Financial Instruments and Hedging Activities, in certain instances, these instruments are required to be carried as derivative liabilities, at fair value, in our financial statements. The Convertible Notes issued during the year ended December 31, 2015 are subject to anti-dilution adjustments that allow for the reduction in the Conversion Price, as defined in the agreement, in the event the Company subsequently issues equity securities including Common Stock or any security convertible or exchangeable for shares of Common Stock for a price less than the current conversion price. The Company bifurcated and accounted for the conversion option in accordance with ASC 815 as a derivative liability, since this conversion feature is not considered to be indexed to the Company’s own stock. The Company’s derivative liability has been measured at fair value at March 31, 2016 using a Monte-Carlo Simulation. Inputs into the model require estimates, including such items as estimated volatility of the Company’s stock, estimated probabilities of additional financing, risk-free interest rate, and the estimated life of the financial instruments being fair valued. In addition, since the conversion price contains an anti-dilution adjustment, the probability that the Conversion Price of the Notes would decrease as the share price decreased was also incorporated into the valuation calculation. The Company modified two existing Notes during the first quarter, 2016.According to FASB ASC 470-50, the modification is accounted for as a debt extinguishment, whereby the new debt instrument is initially recorded at fair value, and that amount is used to determine the debt extinguishment gain or loss to be recognized and the effective rate of the new instrument.We recognized a loss on the extinguishment of debt of $288,618 for the quarter, of which $23,180 was related to the repricing of warrants for the three months ended March 31, 2016. The Company recognized a loss of $179 and a gain of $0 in the fair value of derivatives for the three months ended March 31, 2016 and 2015, respectively. These derivative liabilities which arose from the issuance of the convertible notes resulted in an ending balance of derivative liabilities of $198,630 and $179 as of March 31, 2016 and December 31, 2015, respectively. Subsequent changes to the fair value of the derivative liabilities will continue to require adjustments to their carrying value that will be recorded as other income (in the event that their value decreases) or as other expense (in the event that their value increases). The fair value of these liabilities is estimated using Monte Carlo pricing models that are based on the individual characteristics of the Company’s warrants, preferred and common stock, as well as assumptions for volatility, remaining expected life, risk-free interest rate and, in some cases, credit spread. -8- Table of Contents Fair value of assets and liabilities Fair value is defined as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value for applicable assets and liabilities, we consider the principal or most advantageous market in which we would transact and we consider assumptions market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. This guidance also establishes a fair value hierarchy to prioritize inputs used in measuring fair value as follows: ● Level 1: Observable inputs such as quoted prices in active markets; ● Level 2: Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and ● Level 3: Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The Company’s financial instruments are cash and cash equivalents, accounts receivable, notes receivable, notes payable, accounts payable and derivative liabilities. The recorded values of cash equivalents and accounts payable approximate their fair values based on their short-term nature. The fair value of derivative liabilities is estimated using option pricing models that are based on the individual characteristics of our warrants, preferred and common stock, the derivative liability on the valuation date as well as assumptions for volatility, remaining expected life, risk-free interest rate and, in some cases, credit spread. The derivative liabilities and earn-out liabilities are the only Level 3 fair value measures. A summary of quantitative information with respect to valuation methodology and significant unobservable inputs used for the Company’s warrant liabilities that are categorized within Level 3 of the fair value hierarchy as of March 31, 2016 and December 31, 2015 is as follows: A summary of quantitative information with respect to valuation methodology and significant unobservable inputs used for the Company’s warrant liabilities that are categorized within Level 3 of the fair value hierarchy as of March 31, 2016 and December 31, 2015 is as follows: Date of Valuation March 31, 2016 Stock Price Volatility (Annual) 75% Strike Price $0.75 $0.15 and $0.75 Risk-free Rate 0.91% Maturity Date 9/30/16 At March 31, 2016 and December 31, 2015, the estimated Level 3 fair values of the liabilities measured on a recurring basis are as follows: Fair Value Measurements at March 31, 2016: Carrying Value Level 1 Level 2 Level 3 Derivative liability-warrants liability $ - - $ Derivative liability – convertible options - - $ Total securities $ $ - $ - $ Fair Value Measurements at December 31, 2015: Carrying Value Level 1 Level 2 Level 3 Earn-out liability $ - $ - $ - $ - Derivative liability – convertible options $ - $ - $ Total securities $ $ - $ - $ -9- Table of Contents The following tables present the activity for Level 3 liabilities for the three months ended March 31, 2016: Fair Value Measurements Using Level 3 Inputs Warrant Derivative Liability Notes Conversion Liability Earn-out Total Balance - December 31, 2015 $ - - $ Additions during the period - Total Unrealized (gains) or losses include in net loss ) ) - ) Settlements during the period - Transfers in and/or out of Level 3 - Balance - March 31, 2016 $ - $ Advertising The Company expenses advertising costs as incurred. The Company has no existing arrangements under which the Company provides or receives advertising services from others for any consideration other than cash. Advertising expenses from continuing operations (primarily in the form of Internet direct marketing) totaled $31,809 and $69,818 for the three months ended March 31, 2016 and 2015, respectively. Litigation From time to time, the Company may become involved in litigation and other legal actions. The Company estimates the range of liability related to any pending litigation where the amount and range of loss can be estimated. The Company records its best estimate of a loss when the loss is considered probable. Where a liability is probable and there is a range of estimated losses with no best estimate in the range, the Company records a charge equal to at least the minimum estimated liability for a loss contingency when both of the following conditions are met: (i) information available prior to issuance of the financial statements indicates that it is probable that an asset had been impaired or a liability had been incurred at the date of the financial statements and (ii) the range of loss can be reasonably estimated. Goodwill The Company accounts for goodwill under ASC 350 “Intangibles – Goodwill and Other” (“ASC 350”). ASC 350 requires an evaluation of impairment by assessing qualitative factors, and if necessary, applying a fair-value based test. The goodwill impairment test requires qualitative analysis to determine whether is it more likely than not that the fair value of a reporting unit is less than the carrying amount, including goodwill. An indication of impairment through analysis of these qualitative factors initiates a two-step process, which requires management to make judgments in determining what assumptions to use in the calculation. The first step of the process consists of estimating the fair value of the Company’s reporting units based on discounted cash flow models using revenue and profit forecasts and comparing the estimated fair values with the carrying values of the Company’s reporting units which include the goodwill. If the estimated fair values are less than the carrying values, a second step is performed to compute the amount of the impairment by determining an “implied fair value” of goodwill.The determination of the Company’s “implied fair value” requires the Company to allocate the estimated fair value to the assets and liabilities of the reporting unit. Any unallocated fair value represents the “implied fair value” of goodwill, which is compared to the corresponding carrying value. The Company tested goodwill impairment at December 31, 2015 and concluded that goodwill was fully impaired. Goodwill was written down in the amount of $3,202,276. -10- Table of Contents Intangible assets Intangible assets consist of intellectual property/technology, customer lists, and trade-name/marks acquired in business combinations under the purchase method of accounting are recorded at fair value net of accumulated amortization since the acquisition date. Amortization is calculated using the straight line method over the estimated useful lives at the following annual rates: Useful Lives IP/technology 10 Trade-name/marks 10 The Company reviews its finite-lived intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of finite-lived intangible asset may not be recoverable. Recoverability of a finite-lived intangible asset is measured by a comparison of its carrying amount to the undiscounted future cash flows expected to be generated by the asset. If the asset is considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds the fair value of the asset, which is determined based on discounted cash flows.Amortization of intangible assets was $48,285 and $83,899 for the three months ended March 31, 2016 and 2015, respectively. According to the Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 360 (“ASC 360”), a long-lived asset (group) that is held and used should be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount (book value) of the long-lived asset (group) might not be recoverable (i.e. information indicates that an impairment might exist). As a result, companies are not required to perform an impairment analysis (i.e. test the asset (group) for recoverability and potentially measure an impairment loss) if indicators of impairment are not present. Instead, entities would assess the need the need for an impairment write-down only if an indicator of impairment is present. Companies are responsible for routinely assessing whether impairment indicators are present.Based on the impairment analysis completed, it was determined that our Customer lists were fully impaired. This resulted in the write down of these intangible assetsby $1,189,246 at December 31, 2015. Recently Issued Accounting Pronouncements In February 2016, the FASB issued ASU 2016-02, Leases which amended guidance for lease arrangements in order to increase transparency and comparability by providing additional information to users of financial statements regarding an entity's leasing activities. The revised guidance seeks to achieve this objective by requiring reporting entities to recognize lease assets and lease liabilities on the balance sheet for substantially all lease arrangements. The guidance, which is required to be adopted in the first quarter of 2019, will be applied on a modified retrospective basis beginning with the earliest period presented. Early adoption is permitted.We are currently evaluating the impact of adopting this guidance on our consolidated financial statements. On May 28, 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606), with an effective date for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period, for public business entities, certain not-for-profit entities, and certain employee benefit plans. The effective date for ASU 2014-09 was deferred by one year through the issuance of ASU 2015-14, Revenue from Contracts with Customers – Deferral of the Effective Date, to annual reporting periods beginning after December 15, 2017, including interim reporting periods within that reporting period. Earlier application is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. The Company is evaluating the impact, if any, the pronouncement will have on both historical and future financial positions and results of operations. In August 2014, the FASB issued ASU No.2014-15,Presentation of Financial Statements—Going Concern (“ASU 2014-15”),which states management should evaluate whether there are conditions or events, considered in the aggregate, that raise a substantial doubt about the entity’s ability to continue as a going concern within one year after the date that the financial statements are issued.Management’s evaluation should be based on relevant conditions and events that are known and likely to occur at the date that the financial statements are issued.ASU 2014-15 will be effective for the annual period ending after December15, 2016, and for annual periods and interim periods thereafter, however, early application is permitted.Management does not expect the adoption of ASU 2014-15 to have a material impact on the Company’s consolidated financial statements, although there may be additional disclosures upon adoption. On March 30, 2016, the FASB issued ASU 2016-09, Compensation—Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting (“ASU 2016-09”). ASU 2016-09 simplifies several aspects of the accounting for employee share-based payment transactions including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification in the statement of cash flows.ASU 2016-09 will take effect for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2017, with early application permitted. Management does not expect the adoption of ASU 2016-09 to have a material impact on the Company’s consolidated financial statements, although there may be additional disclosures upon adoption. -11- Table of Contents Segments The Company operates in one reportable segment now due to the discontinuance ofits Card Division on November 26, 2014. Accordingly, no segment disclosures have been presented herein. 5. Accounts Receivable, Short-Term and Long-Term Notes Receivable Management reviews accounts receivable, short-term and long-term notes receivable on a monthly basis to determine if any receivables are potentially uncollectible. An allowance for doubtful accounts is determined based on a combination of historical experience, length of time outstanding, customer credit worthiness, and current economic trends.We recorded a bad debtexpense of $26,526 during the three months ended March 31, 2016 and wrote off uncollectable accounts during the three months ended March 31, 2016 in the amount of $23,779.As of March 31, 2016, the Company has recorded an allowance for doubtful accounts of $1,392,630. Notes receivable aged over 30 days past due are considered delinquent and notes receivable aged over 60 days past due with known collection issues are placed on non-accrual status. Interest revenue is not recognized on notes receivable while on non-accrual status. Cash payments received on non-accrual receivables are applied towards the principal. When notes receivable on non-accrual status are again less than 60 days past due, recognition of interest revenue for notes receivable is resumed.The Company charges interest rates on notes receivable averaging 14%.The Company recorded $14,319 in interest income for the three months ended March 31, 2016. The allowance for doubtful accounts on long-term receivables is the Company's best estimate of the amount of probable credit losses related to the Company's existing note receivables.The allowance for doubtful accounts is the Company's best estimate of probable credit losses related to trade receivables and notes receivable based upon the aging of the receivables, historical collection data, internal assessments of credit quality and the economic conditions in the business subprime industry, as well as in the economy as a whole. The Company charges off uncollectable amounts against the reserve in the period in which it determines they are uncollectable. Unearned income on notes receivable is amortized using the effective interest method.The Company determines the allowance for doubtful accounts related to notes receivable based upon a reserve for known collection issues, as well as a reserve based upon aging, both of which are based upon history of such losses and current economic conditions. Based upon the Company's methodology, the notes receivable balances with reserves and the reserves associated with those balances are as follows: March 31, 2016 Gross Reserve Net Current Long-Term Current Long-Term Current Long-Term Customer Notes Receivable $ Accounts Receivable $ $
